Case: 14-50229   Document: 00512769156   Page: 1   Date Filed: 09/15/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                      FILED
                                                                 September 15, 2014
                              No. 14-50229
                            Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk


ROBERT K. HUDNALL,

                                         Plaintiff – Appellant
v.

WILLIAM DETHLEFS, Individually and Agent for University of Texas at El
Paso; RYAN C. HOLMES, Associate Dean of Students, Individually and Agent
for University of Texas at El Paso; CATIE MCCORRY-ANDELIS, Associate
Vice-President and Dean of Students for University of Texas at El Paso; GARY
EDENS, Vice-President for Student Affairs for University of Texas at El Paso;
MARIA CONTRERAS, Individually and Agent for University of Texas at El
Paso; JOHN C. LOYA, Chief Administrator Officer for School of Liberal Arts,
Individually and Agent for University of Texas at El Paso; MARIA MICHEL,
Individually and Agent for University of Texas at El Paso; YOLANDA LEYVA,
Doctor of Philosophy, Individually and Agent for University of Texas at El
Paso; DOES 1-100; UNIVERSITY OF TEXAS AT EL PASO; JEFFREY
SHEPPARD, Doctor of Philosophy, Individually and Agent for University of
Texas at El Paso,

                                         Defendants – Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:13-CV-365


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
     Case: 14-50229      Document: 00512769156         Page: 2    Date Filed: 09/15/2014



                                      No. 14-50229
PER CURIAM:*
       The court has carefully considered this appeal, but our consideration is
marred by insufficient and conclusory briefing. Appellant has waived his
claims on appeal by failing to adequately explain them and by failing to furnish
citations to the record. F.R.A.P. 28(a)(8); Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993)(citations to record are necessary; pro se appellants must brief
arguments correctly to preserve them); Moore v. FDIC, 993 F.2d 106, 107 (5th
Cir. 1993). Most of his arguments do not challenge the grounds for the district
court’s dismissal of each of his claims. Nevertheless, we find no reversible error
of fact or law by the district court and affirm for substantially the reasons
expressed in that court’s conscientious and well-reasoned opinion.
                                                                           AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2